PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of
Patent No. 10,734,051
Issue Date: August 04, 2020
Application No. 16/591,683
Filed: October 03, 2019
Attorney Docket No. 239/1179_01
:
:
:    DECISION ON PETITION
:
:



This is a decision on the petition filed August 20, 2020, which is being treated as a petition under 37 CFR 3.81(b) to correct the name of the assignee on the front page of the above-identified patent by way of a certificate of correction.

The request is DISMISSED.

37 CFR 3.81(b), effective June 25, 2004, reads:

After payment of the issue fee:  Any request for issuance of an application in the name of the assignee submitted after the date of payment of the issue fee, and any request for a patent to be corrected to state the name of the assignee, must state that the assignment was submitted for recordation as set forth in § 3.11 before issuance of the patent, and must include a request for a certificate of correction under § 1.323 of this chapter (accompanied by the fee set forth in § 1.20(a)) and the processing fee set forth in § 1.17(i) of this chapter.

Petitioner request to correct the assignee’s name.  However, the U.S. Patent and Trademark Office assignment records does not show an assignment filed in the above-identified application. Therefore, the request can not be granted at this time.

Inquiries concerning this decision should be directed to Michelle R. Eason at (571) 272-4231.  Any questions concerning issuance of a certificate of correction should be directed to the Certificates of Correction Branch at (571) 272-4200.


/Kimberly Inabinet/
Kimberly Inabinet
Paralegal Specialist
Office of Petitions